Citation Nr: 1626331	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  12-19 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the severance of service connection for an anxiety disorder not otherwise specified was proper.

2.  Entitlement to an initial compensable rating for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

These matters come before the Board of Veterans Appeals (Board) on appeal from April 2010 and May 2012 Rating Decision both by the Department of Veterans Affairs (VA) Regional Office (RO). 

These matters were previously before the Board in December 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that further development is necessary prior to appellate review.  

The Board notes that service connection for anxiety disorder was severed because the favorable opinion linking the condition to service was based upon the Veteran's assertion of being in combat, but the record does not show the Veteran served in combat, and his other reported in-service incidents were not corroborated.   

A February 2012 VA memorandum found that there was insufficient evidence to attempt to verify the Veteran's reported in-service stressor events.  In the present case, the Veteran asserts, among other things, that he served as an "MP" during    the Tet Offensive during which time his base was nearly overrun.  Review of the Veteran's service personnel records show he served in Vietnam from March 1967 to February 1968.  The Tet Offensive took place from January 30, 1968 to March 28, 1968.  Accordingly, as the Veteran was in Vietnam during part of the Tet Offensive, there is sufficient information to attempt to verify that his base was almost over-run from January 30, 1968 to February 6, 1968.  Such should be accomplished on remand.  

The claim for an increased rating for generalized anxiety disorder is intertwined with the severance issue, as an increased rating cannot be assigned to a disability that has been severed.  38 C.F.R. § 3.400(o).   If, after the above development, service connection is restored, additional development on the claim for increase should be conducted, to include requesting treatment records from the Gainesville Vet Center and records from the Social Security Administration, and scheduling a current VA examination to determine the severity of his anxiety disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  Request verification through official sources that the Veteran's base was almost overrun or otherwise involved in hostilities during the Tet Offensive from January 30, 1968 to February 6, 1968, when he served with the 13th Security Platoon attached to the 347th AOD.  

2.  If and only if service connection for anxiety disorder  is restored, conduct additional development on the claim for an increased rating for anxiety disorder to include obtaining updated VA treatment records, requesting treatment records from the Gainesville Vet Center, requesting SSA records, and scheduling a VA examination to determine the current severity of             the disability. 

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



